UNITED STATES COURT OF APPEALS

                                  For the Fifth Circuit




                                         No. 95-40041

                                      Summary Calendar



                                         JOE REEVES,

                                                                     Plaintiff-Appellant,

                                             VERSUS


                            N A PETTCOX, Hearing Office,
                               Coffield Unit, ET AL.,

                                                                    Defendants-Appellees.



                Appeal from the United States District Court
                      For the Eastern District of Texas
                                     (No. 6:92-CV-174)
                                      (June 15, 1995)
Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellant Joe Reeves appeals the judgment of the district

court, which denied him all relief requested in his civil rights

complaint brought pursuant to 42 U.S.C. § 1983.                               We DISMISS the

appeal for the following reasons:


   *
      Local Rule 47.5 provides:
"The publication of opinions that have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless expense on the public and burdens on the
legal profession."
Pursuant to that Rule, the Court has determined that this opinion should not be published.
       This Court cannot review the errors complained of without a

transcript of the bench trial that was conducted with the consent

of the parties before a magistrate judge. Reeves has not requested

the transcript to be a part of the appellate record, although it is

his duty as an appellant to provide a transcript of all relevant

evidence to support his appellate argument.                      See Fed. R. App. P. 10

(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir.), cert.

denied, 113 S.Ct. 668 (1992).                  Not having provided the necessary

transcript, the appeal is DISMISSED.1




  1
    See Richardson v. Henry, 902 F.2d 414, 416 (5th Cir. 1990), cert. denied, 498 U.S. 901 (1990)
& 498 U.S. 1069 (1991).

                                               2